UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 5, 2017 AB INTERNATIONAL GROUP CORP. (Exact name of Registrant as specified in its charter) Nevada 33-199238 37-1740351 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) AB International Group Corp. 2360 Corporate Circle, Suite 400
